

Exhibit 10.27


FARMER BROS. CO.


STOCK OWNERSHIP GUIDELINES
FOR DIRECTORS AND EXECUTIVE OFFICERS


Adopted by the Board of Directors on February 20, 2008,
as amended October 13, 2014 and
May 4, 2016


The Board of Directors of Farmer Bros. Co. (the “Company”) has adopted these
Stock Ownership Guidelines (“Guidelines”) to further align the interests of the
Company’s executive officers and independent directors with the interests of the
Company’s stockholders and to further promote the Company’s commitment to sound
corporate governance.


I.    Executive Officer Stock Ownership Guidelines


Executive officers of the Company, as identified by the Committee (“Officers”),
are expected to own and hold a number of shares of the Company’s common stock
(“Common Stock”) based on the following guidelines:


Officer
Value of Shares Owned
Chief Executive Officer
at least three (3) times base salary
Other Executive Officers
at least one (1) times base salary



II.    Non-Employee Director Stock Ownership Guidelines


Non-employee directors are expected to own and hold during their service as a
Board member a number of shares of Common Stock with a value equal to at least
$150,000.


III.    Compliance with the Guidelines


Stock that counts toward satisfaction of these Guidelines include: (a) shares of
Common Stock owned outright by the Officer or non-employee director and his or
her immediate family members who share the same household, whether held
individually or jointly; (b) restricted stock or restricted stock units (whether
or not the restrictions have lapsed); (c) ESOP shares; (d) shares of Common
Stock held in trust for the benefit of the Officer or non-employee director or
his or her family and (e) shares of Common Stock issuable under vested options
held by the Officer or non-employee director.


Until the applicable guideline is achieved, each Officer and non-employee
director is required to retain all “profit shares,” which are those shares
remaining after payment of taxes on earned equity awards under the Farmer Bros.
Co. Amended and Restated 2007 Long-Term Incentive Plan or under its predecessor
plan, the Farmer Bros. Co. 2007 Omnibus Plan, or under any successor plan, such
as shares granted pursuant to the exercise of vested options and restricted
stock that has vested. Officers and non-employee directors are expected to
continuously own sufficient shares to meet these Guidelines once attained.
Nothing contained herein shall otherwise prohibit any officer or non-employee
director from transferring shares acquired by such person other than pursuant to
the foregoing equity plans, including shares directly purchased in the market
and ESOP shares, if any, subject to applicable securities laws and the Company’s
other policies and procedures, including, without limitation, the Company’s
Insider Trading Policy.




1



--------------------------------------------------------------------------------




These Guidelines may be waived at the discretion of the Board if compliance
would create severe hardship or prevent an Officer or non-employee director from
complying with a court order. It is expected that these instances will be rare.


2

